Opinion issued May 9, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00252-CR
                          ———————————
                 CHARLES ALLEN STEWART, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 351st District Court
                          Harris County, Texas
                      Trial Court Cause No. 1375967


                        MEMORANDUM OPINION

     Appellant, Charles Allen Stewart, pleaded guilty to the state-jail felony

offense of theft1 and pleaded true to the allegations in two state-jail felony



1
     See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(D) (West Supp. 2012).
enhancement paragraphs.2       The trial court found appellant guilty, found the

enhancements true, and, in accordance with the terms of appellant’s plea

agreement with the State, sentenced appellant to confinement for two years.

Appellant has filed a pro se notice of appeal. We dismiss the appeal.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2); see Woods v. State, 108 S.W.3d 314, 316 (Tex.

Crim. App. 2003). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R.

APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea-bargained case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must

2
      See TEX. PENAL CODE ANN. § 12.425(a) (West Supp. 2012).

                                          2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. We dismiss all

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3